It is my distinct honour and privilege to take the floor during the general debate at the seventy-fourth session of the General Assembly on behalf of His Excellency Mr. Filipe Jacinto Nyusi, President of the Republic of Mozambique, who is unable to attend this august gathering owing to national imperatives and a complicated schedule.
I would like to take this opportunity to warmly congratulate His Excellency Mr. Tijjani Muhammad-Bande on his election as President of General Assembly at the current session. We offer him Mozambique’s unequivocal support during his term. We also hail Her Excellency Ms. Maria Fernanda Espinosa Garces, President of the Assembly at its seventy-third session, for her work and the progress achieved during her term, particularly in mobilizing the international community to fulfil international commitments and implement actions that enhance the United Nations as a more relevant space for multilateral coordination on multiple challenges and global commitments.
I would convey our warm gratitude to His Excellency Mr. Antonio Guterres, Secretary-General of the United Nations, for his selfless efforts aimed at strengthening the United Nations system by reforming the international peace and security architecture and repositioning the development system to better respond to the aspirations of Member States, with a particular emphasis on implementing the 2030 Agenda for Sustainable Development.
The seventy-fourth session takes place at a time when the world faces a surge in political, geostrategic and trade tensions, the devastating effects of climate change and an increase in inequality among States and in access to quality basic social services that are essential to sustaining a decent standard of living. Sub-Saharan Africa, where Mozambique is located, is an example of this reality, as we remain the region with the largest number of disadvantaged people facing such multidimensional deprivations as low income and reduced access to education, health, food, water and sanitation, as well as the inadequate provision of socioeconomic infrastructure that drives sustainable development.
In that context, the focus of this session’s theme on eradicating poverty is timely, as the issue of poverty challenges all of us and drives agendas all over the world, particularly the 2030 Agenda. To this end, Mozambique reiterates the relevance of the principle of shared but differentiated responsibilities, the need to adhere to that principle and the importance of partners respecting the commitments undertaken under the framework of the internationally agreed development goals, including the predictability of aid flows from our partners in accordance with the Paris Declaration on Aid Effectiveness.
In an environment characterized by growing mistrust among nations, the world continues to be plagued by inequality, tensions and debilitating divisions that challenge the role of multilateralism as the preferred mechanism to debate ideas, coordinate and reach consensus. In keeping with the spirit of the Charter of the United Nations, the Organization’s central mission is to forge lasting solutions to put an end to prolonged insecurity caused by political instability and internal and external conflicts involving States and other actors, particularly in the African continent and the Middle East. The prevalence of acts linked to fundamentalism and violent extremism, as well as arms proliferation and trade, particularly in weapons of mass destruction, small arms and light weapons, threaten national, regional and global peace and security and are added causes of concern for our country.
In that regard, and under the framework of our peace policy, we support all global initiatives and partnerships, including actions focused on dialogue through international disarmament mechanisms and on combating fundamentalism and related activities, violent extremism and all forms of terrorist acts. Accordingly, Mozambique reiterates its full support for the Secretary-General in his efforts aimed at reforming the United Nations development system as well as his peace and security initiatives to promote dialogue as the fundamental tool in an agenda based on conflict prevention.
Mozambique considers Security Council reform to be a fundamental goal in the framework of the conflict- prevention and management architecture. We reaffirm our wish for the intergovernmental negotiations on Security Council reform to move more quickly so that the Council can achieve greater credibility and legitimacy and better reflect reality in the twenty-first century through a wider membership and broader action.
In the light of international law and the United Nations Charter, Mozambique again joins other States in calling for adherence to the United Nations road map for the peaceful resolution of the dispute in Western Sahara through a referendum on the self-determination of the Sahrawi people.
We remain concerned about the prevailing situation in the occupied Palestinian territories. In this regard, we reiterate our appeal for a negotiated lasting solution to the Palestinian issue based on dialogue, through which the two States accept to live side-by-side as neighbours in keeping with the principles of peaceful coexistence and international law.
Mozambique reiterates its appeal for the normalization of the political, diplomatic, economic and financial relations between Cuba and the United States of America. The economic blockade against Cuba has no justification in a world that we wish to be more harmonious and committed to a global development agenda devoid of exclusion. We also call for the spirit of the Charter of the United Nations and dialogue to help the leaders of both States to find fertile ground and that the legacy of peace, harmony and coexistence be cultivated and transmitted to future generations.
In a similar vein, we join the Foreign Minister of Tanzania in his plea for lifting the sanctions against Zimbabwe (see A/74/PV.10). We believe that the people of that country should coexist successfully and harmoniously within the global village.
Mozambique has incorporated the 2030 Agenda for Sustainable Development Goals into its national governance programme, which gives priority to agribusiness, economic and social infrastructure networks, the expansion of the electric grid’s coverage and ecotourism, which, combined with other cross- cutting efforts in socioeconomic fields, will drive our eagerly desired sustainable development.
Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion is an appeal to our collective responsibility to leave no one behind. In this regard, the Government of Mozambique has adopted an approach focused on protecting and respecting human rights, promoting gender equality and equity, and building the capacity of women, young people and other vulnerable social groups, while keeping in mind the need for Mozambican society to secure a demographic dividend.
Due to its geographic location, Mozambique is considered by some scientists as the country in the world the second-most vulnerable to the effects of climate change. The two extremely severe tropical cyclones — Cyclones Idai and Kenneth — which devastated vast regions of our country in March and April, attest to that assertion, with a toll of 689 deaths and the destruction of the economic and social fabric in the central and northern regions of our country, while the south continues to suffer from the effects in 2018 of drought and Cyclone Dineo.
We wish to take this opportunity to reiterate our gratitude to all bilateral and multilateral cooperation partners, the Secretary-General and the United Nations system of funds and specialized agencies for their multifaceted support during our emergencies and in the process of rebuilding infrastructure and the socioeconomic fabric affected by the cyclones. Aware that the effects of two cyclones was beyond our country’s capacity to respond, we convened an international donor conference in the city of Beira in May, in coordination with cooperation partners, which resulted in commitments in the amount of $1.2 billion, which is a portion of the $3.2 billion required, according to the estimates of the post-disaster needs assessment.
The new Government continues to make efforts aimed at securing resources to fill the reconstruction-financing gap. I once again wish to express our profound gratitude for the pledges of support and solidarity and reiterate our continued readiness to work with our partners to accelerate the process for the disbursement of the pledged aid.
We are also committed to strengthening adaptation and resilience measures in line with the Paris Agreement on Climate Change, which we signed in June 2018, as we are aware that natural disasters driven by climate change have become recurrent phenomena. On behalf of our country, we take this opportunity to express our solidarity with and condolences to the families of the victims of Hurricane Dorian in the Bahamas.
Actions to manage the effects of climate change on our country also include strengthening the early- warning system for natural phenomena and mapping vulnerable areas in order to prevent natural disasters and mitigate their consequences. Our actions also include the establishment of risk-response and management structures, the activation of the Mozambique Emergency Relief Fund and joining the risk pool of the African Risk Capacity Insurance Company Limited, a specialized agency of the African Union for assisting participants in recovering from natural disasters.
In that regard, we thank the Secretary-General for his wise and timely decision to convene the Climate Action Summit this week so as to mobilize the international community in boosting its ambitions towards achieve the goal of reducing greenhouse-gas emissions, with a view to reversing the harmful consequences of global warming, which is a major threat to our planet and humankind.
With respect to integrated rural development and the sustainable management of biodiversity, ecosystems and natural resources, Mozambique has made efforts to preserve biodiversity by creating conservation areas covering approximately 25 per cent of the 800,000 square kilometres of its national territory. These actions have been reinforced by the continued increase in the use of cleaner and renewable sources of energy — natural gas, wind, solar and hydroelectric — so as to provide energy for all of our citizens by 2030.
On 6 August, in Maputo, we signed the Peace and National Reconciliation Agreement, which reflects the success of our internal dialogue and creates the conditions necessary to galvanize the Mozambican development agenda. With that positive step behind us, we express our utmost recognition to the international community, particularly the dialogue facilitators and the contact group, coordinated by the Swiss Ambassador with the support of the United States Ambassador in Maputo, for that historic accomplishment, which cements the consensus reached around the administrative decentralization and military affairs agenda. The disarmament, demobilization and reintegration process currently under way covers aspects related to the command structure and direction of our national defence and security forces in order to achieve that goal.
We recognize that the accomplishment of this important process requires a robust technical and financial capacity. For that reason, we take this opportunity to reiterate our appeal to the international community for continued support and assistance in implementing the agreement, particularly in maintaining dialogue as the key platform for resolving disagreements.
We wish to share our great happiness at having received, from 4 to 6 September, His Holiness Pope Francis, the Head of the Catholic Church, whose visit, under the theme of “Hope, peace and reconciliation”, strengthened our conviction and hope in relation to the consolidation of national unity, peace, harmony and common well-being through continued dialogue among Mozambicans.
The full implementation of the agreement will allow our country to further strengthen democracy and hold presidential, legislative and provincial elections on 15 October, motivated by a spirit of peaceful democratic coexistence.
The successes we have achieved in our internal dialogues are a positive development in our agenda of achieving permanent peace. However, this positive development was marred by negative forces in the province of Cabo Delgado, in the north of Mozambique, who continue to be a source of concern as they sow death, destroy the socioeconomic fabric and create instability in areas of that region. The Government has vigorously carried out its constitutional duty to protect its citizens and their property as well as the economic and social infrastructure.
The restoration of peace in our country bolsters and consolidates our efforts to create an increasingly attractive and favourable environment for public and private investment, both domestic and international. The fiscal and monetary reforms under way in Mozambique have led to an effective recovery of our macroeconomic stability. It was in that context that the city of Maputo, the capital of Mozambique, became the African business capital when it welcomed the twelfth United States-Africa Business Summit, with the participation of African Heads of State and Government, senior representatives of the United States Government, and business leaders from the African continent and the United States of America. We would further highlight the convening of the international “Growing Blue” conference in Maputo, which focused on the sustainable use of the oceans and seas under the 2030 Agenda for Sustainable Development. These and the other events that we have hosted are part of the economic diplomacy that we are pursuing, which we wish to make more active and intensify in order to bring tangible benefits to our country and the entire nation of Mozambique.
I will conclude my remarks by reaffirming Mozambique’s trust in the United Nations as a privileged platform for multilateral coordination in the quest for solutions to the common challenges facing humankind. Let us demonstrate, today, tomorrow and always, our spirit of cohesion in the noble mission of globally promoting the triad of peace and security, development and human rights for the advancement and well-being of the peoples of our wonderful planet.